Citation Nr: 1127033	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a right knee disorder status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran, a member of the U.S. Navy Reserve since 2000, had active military service from January 2005 to November 2005 with service in Southwest Asia from March 2005 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in April 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the Veteran's claims for service connection is necessary for additional development.

As the record shows the Veteran receives all his medical treatment at the VA Medical Center in Huntington, Ohio, and the last treatment note in the claims file is from two years ago, the Board finds that efforts should be undertaken to obtain updated VA treatment records relating to the Veteran's claimed conditions.  Treatment records subsequent to that date may be probative to the Veteran's claims.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO should obtain the Veteran's VA treatment records from August 2009 to the present.

The Board also notes that, at a September 2007 Orthopedic Clinic consult, the Veteran reported having an osteotomy performed on the right knee for degenerative joint disease a couple years before; however, there is no evidence relating to this procedure.  Given the time frame reported by the Veteran, it sounds like this may have been in 2005 when he was on active duty but the service treatment records are silent for any treatment of the right knee.  Thus, on remand, the Veteran should be contacted and asked to identify when the osteotomy was performed and the medical care provider who performed it.  If it is a private physician, the Veteran should be advised that he should submit a release form for VA to obtain said medical records or he could provide them himself in lieu of providing VA with the release form.

Furthermore, the Board finds that VA examinations are necessary in order to render a decision on each of the Veteran's claims.  With regard to the Veteran's claim for service connection for a TBI, the Board notes that the record is not consistent as to whether the Veteran in fact sustained a TBI and that his current symptoms are related thereto.  Thus, a TBI examination is necessary to clarify whether the Veteran's symptoms (noted in the medical records to include memory deficits, headaches, dizziness and balance problems) are due to a TBI or another medical or psychiatric disorder, such as his posttraumatic stress disorder (PTSD).  If the etiology of his symptoms are found to be a TBI, than a medical opinion is needed as to whether it is due to a September 2000 closed head injury received in a motorcycle accident (see treatment note in service treatment records) or any incident in service to include close proximity to a mortar blast (at approximately 50 feet) while the Veteran was serving in Iraq.  If the opinion is that the cause of the Veteran's TBI is the closed head injury in September 2000, then a medical opinion is needed as to whether there is clear and unmistakable evidence that this pre-existing condition was not aggravated during service (i.e., that there was no increase in disability or that any increase in disability was beyond the natural progress of the pre-existing condition).  If the current symptoms are not due to a pre-existing condition, then a medical nexus opinion is needed as to whether they are directly related to any event, injury or disease incurred in service.

With regard to the Veteran's claim for service connection for a right knee disorder, the Board notes that there is inconsistent evidence as to whether the Veteran's right knee disorder pre-existed his entry into active duty in January 2005.  The Veteran has essentially admitted that he had an injury to the ACL while a teenager and underwent surgical repair at that time.  However, none of his service examinations demonstrate he reported such a pre-existing disorder or that a current abnormality of the right knee was found on exam.  Post-service medical evidence demonstrates the Veteran first sought treatment for bilateral knee pain (right worse than left) in June 2007.  A September 2007 Orthopedic Clinic consult note indicates the Veteran reported having ACL reconstruction as a teenager and the presence of multiple incision scars on the right knee were noted.  September 2007 x-rays of the right knee showed metallic hardware stabilizing the proximal right tibia and a single threaded screw fragment in the distal right femur.  There was fairly significant narrowing in the lateral compartment of the right knee and there also appeared to be areas of osteochondral injury involving the right femoral condyles and tibial plateau.  The diagnosis was degenerative joint disease.  As conservative treatments had not improved the Veteran's symptoms, he underwent a total knee arthroplasty in December 2009.  Due to subsequent stiffness of the knee, he underwent manipulation under anesthesia in March 2009.  

Because of the inconsistent evidence as to whether the Veteran had a pre-existing right knee disorder, a medical opinion is necessary as to whether there is clear and unmistakable (obvious or manifest) evidence of record establishing that the Veteran had a pre-existing right knee disorder at the time that he entered active duty in January 2005.  If it is determined that there is such evidence of a pre-existing right knee disorder, then a medical opinion is needed as to whether there is clear and unmistakable evidence that this pre-existing condition was not aggravated during service (i.e., there was no increase in disability or that any increase in disability was beyond the natural progress of the pre-existing condition) and, if so, whether the current degenerative joint disease of the right knee is a result of that aggravation.  If it is determined that there is not clear and unmistakable (obvious or manifest) evidence of a pre-existing right knee disorder, then a medical nexus opinion is needed as to whether the Veteran's current degenerative joint disease of the right knee, status post total knee arthroplasty, is related to any event, injury or disease incurred during his active military service.

The Board notes that, although the Veteran was a Navy reservist, he has not claimed, nor does the record show, that he injured his right knee during a period of inactive or active duty for training.  Consequently, the Veteran's non-active duty periods are irrelevant to the present inquiry and need not be considered by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Huntington, Ohio, for treatment related to his claims from August 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Contact the Veteran and ask him to identify when he underwent an osteotomy on his right knee (as reported at the September 2007 Orthopedic Clinic consult) and the medical care provider who performed it.  If it was performed by a private physician, the Veteran should be asked to complete a release form authorizing VA to obtain the medical records of the private physician who treated him.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  If the osteotomy was performed by VA, then those treatment records should be obtained from the appropriate VA medical facility.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  After all available evidence has been obtained pursuant to the previous instructions, schedule the Veteran for the following VA examinations relating to his claims.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.  

Traumatic Brain Injury Exam -  After reviewing the claims file, any other available records, and conducting any necessary testing, the examiner should answer the following questions.  In doing so, the examiner should consider all lay evidence and the Veteran's report of a continuity of symptoms, if any, since service.  The examiner should provide a complete rationale for all opinions given, including a discussion of evidence contrary to the opinions rendered.
      
Are the Veteran's claimed symptoms (to include memory deficit, headaches, dizziness and balance problems) related to a traumatic brain injury (TBI) or to some other medical or psychiatric disorder (to include but not limited to his PTSD)?  
i. If it is determined that the Veteran's symptoms are due to a TBI, is there clear and unmistakable (obvious or manifest) evidence that they are the result of (i.e., residuals of) the September 2000 closed head injury?  
a. If so, is there clear and unmistakable (obvious and manifest) evidence that there was no aggravation (i.e., that there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition) during service?
b. If not, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's TBI symptoms are related to any disease or injury incurred during service, including due to exposure to mortar and rocket fire while serving in Iraq?  

Joint Exam for Right Knee Disorder - After reviewing the file and conducting any necessary testing, the examiner should answer the following questions.  In doing so, the examiner should consider all lay evidence and the Veteran's report of a continuity of symptoms, if any, since service.  The examiner should provide a complete rationale for all opinions given, including a discussion of evidence contrary to the opinions rendered.  
a. Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a right knee disorder that existed prior to his entry into active duty in January 2005?
b. If so, is there clear and unmistakable (obvious and manifest) evidence that there was no aggravation (i.e., that there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition) during service?
c. If not, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current degenerative joint disease of the right knee, status post total knee arthroplasty, is related to any injury or disease incurred during his active military service?  

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


